United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                   February 10, 2005
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 04-51050
                                      Summary Calendar



       SHERRY L. BROOKS,

                                                           Plaintiff-Appellant,

                                             versus

       JO ANNE B. BARNHART,
       COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                            the Western District of Texas
                              (USDC No. 7:03-CV-109)
           _______________________________________________________


Before REAVLEY, JOLLY, HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

       We affirm the district court’s judgment for the following reasons:

1.     The ALJ’s determination that Brooks did not have a severe mental impairment is

       supported by substantial evidence. The medical record did not indicate that


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
      Brooks’ mental condition rose to the level of a severe impairment, and thus, there

      was no need for the ALJ to order further testing to determine Brooks’ residual

      functional capacity in regards to her psychological problems.

2.    The ALJ determination regarding Brooks’ residual functional capacity is was also

      supported by substantial evidence. In addition to Brooks’ medical records,

      evidence of Brooks’ daily activities, including cleaning, cooking, shopping, child

      care, and personal care, indicated that Brooks had the adequate residual functional

      capacity to perform at least sedentary work.

3.    Finally, the ALJ’s opinion adequately considers all of the evidence and lays out

      the reasons for his decision.

Therefore, the district court’s decision is AFFIRMED.




                                           2